Case 7:21-cr-00441-KMK Document 43 Filed 08/20/21 Page 1 of 1
Case 7:21-cr-00441-KMK Document 41 Filed 08/20/21 Page i of 1

SNEED

  

 

Meister Seelia & Fein LLP lena Haramati

Of Counsel

Direct (646) 860-3130
Fax (212) 655-3535
ih@msf-law.com

August 20, 2021
VIA ECF

Hon. Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
300 Quatropas Street

White Plains, NY 10601

Re: United States v. Darren Lindsay, et al. (Indigo Grant), 21-cr-441-6 (KMK)
Dear Judge McCarthy:

We represent Defendant Indigo Grant in the above-captioned case. We write to
respectfully request that the Court permit Ms. Grant to fulfill the further bail conditions set at the
August 19, 2021 hearing within one week, by August 26, 2021.

We have conferred with counsel for the government, who consent to this request.
Respectfully submitted,

/s/ TH
Henry E. Mazurek
Ilana Haramati
Meister Seelig & Fein LLP
125 Park Avenue, Suite 700
New York, New York 10017

Counsel for Defendant Indigo Grant

ce: Counsel of record (via ECF)

APPLICATION GRANTED

Hon. Judith ©. McCarthy
O adil 2200 SL fy

 
